


Exhibit 10(o)

CBS RETIREMENT EXCESS PENSION PLAN
(Amended and Restated as of December 31, 2005)

Section 1. Effective Date.

        The Excess Pension Plan for Certain Employees of Viacom
International Inc. was adopted as of January 1, 1989, restated as of January 1,
1996, and renamed the Viacom Excess Pension Plan as of January 1, 2003. As of
December 31, 2005, it is hereby renamed the CBS Retirement Excess Pension Plan.

Section 2. Purpose.

        The purpose of this Plan is to provide for the payment of certain
pension and pension-related benefits to certain employees so that the total
pension and pension-related benefits of such employees can be determined on the
same basis as is applicable to all other employees of CBS Corporation and its
subsidiaries (hereinafter called "the Company"). The creation of this Plan was
made necessary by certain benefit limitations imposed on the CBS Retirement Plan
(hereinafter called the "Basic Plan") by Section 401(a)(17) and Section 415 of
the Internal Revenue Code (the "Code") of 1986, as amended; the Employee
Retirement Income Security Act of 1974; and related legislation.

Section 3. Administration.

        This Plan shall be administered by the Retirement Committee appointed by
the Board of Directors (hereinafter called "the Committee") which shall
administer it in a manner consistent with the administration of the Basic Plan,
except that this Plan shall be administered as an unfunded plan that is not
intended to meet the qualification requirements of Section 401(a) of the Code.
The Committee's decisions in all matters involving the interpretation and
application of this Plan shall be final. The Committee may act on its own behalf
or through the actions of its duly authorized representative.

        The Committee shall be the final review committee under the Plan, with
the authority to determine conclusively for all parties any and all questions
arising from the administration of the Plan, and shall have sole and complete
discretionary authority and control to manage the operation and administration
of the Plan, including, but not limited to, the determination of all questions
relating to eligibility for participation and benefits, interpretation of all
Plan provisions, determination of the amount and kind of benefits payable to any
participant, spouse or beneficiary, and construction of disputed or doubtful
terms. Such decisions shall be conclusive and binding on all parties and not
subject to further review.

Section 4. Eligibility.

        Employees who are eligible for benefits under the Plan are those
Employees who are (i) Participants in the Basic Plan and whose annual base
salary and commissions payable at a rate equal to or in excess of the annual
compensation limit in effect under Section 401(a)(17) of the Code, and (ii) are
designated by the Committee as an employee eligible to participate in the Plan.
If an Employee becomes an eligible Employee in any Plan Year, such Employee
shall remain an eligible Employee for all future Plan Years.

        For purposes of this Plan, "Compensation" means the total compensation
taken into account under the Basic Plan (without regard to the limitations of
Section 401(a)(17) of the Code and the regulations thereunder) plus any
deferrals under any non-qualified deferred compensation plan maintained by the
Company, including bonus deferrals under any such plan. Notwithstanding the
foregoing, effective for the year ending December 31, 1988, Compensation paid to
Frederick Schneier shall include amounts deemed received by him as a result of
the transfer to him of a portion of the Company's equity interest in certain
real property located at 1277 South Beverly Glen Boulevard, Unit 402, Los
Angeles, California 90224.

        An eligible Employee's Compensation under this Plan shall be subject to
a maximum annual Compensation of $750,000. For Employees eligible as of
December 31, 1995, the maximum annual Compensation for the 1996 Plan Year and
each subsequent Plan Year shall be the Employee's Compensation under the Plan
for the 1995 Plan

1

--------------------------------------------------------------------------------



Year. Notwithstanding the foregoing, for any Employee who is also a participant
in the new Viacom Pension Plan and the new Viacom Excess Pension Plan after
December 31, 2005, the maximum amount of Compensation under this Plan is limited
to $375,000.

        In no event shall an Employee who is not entitled to benefits under the
Basic Plan be eligible for a benefit under this Plan.

Section 5. Amount of Benefit.

        The benefits payable to an eligible Employee or his beneficiary(ies)
under this Plan shall equal the excess, if any, of:

        (a) the benefits which would have been paid to such Employee, or on his
behalf to his beneficiary(ies), under the Basic Plan, if the provisions of such
Plan were administered without regard to the limitations required by Code
Sections 401(a)(17) and 415 and by including all Compensation (as defined in
Section 4 above) earned by such Employee, over

        (b) the benefits which are payable to such Employee or on his behalf to
his beneficiary(ies) under the Basic Plan.

        (c) In determining the benefit of any eligible Employee who prior to
January 1, 1996 was a participant in the Paramount Communications Inc.
Retirement Plan, such eligible Employee shall not be credited with any Benefit
Service prior to January 1, 1996.

Section 6. Payment of Benefits.

        Payment of benefits under this Plan shall be coincident with and in the
same form and manner as the payment of the limited benefit payments made to the
Employee or on his behalf to his beneficiaries under the Basic Plan.

Section 7. Employees' Rights.

        An Employee's rights under this Plan, including his rights to vested
benefits, shall be the same as his rights under the Basic Plan, except that he
shall not be entitled to any payments from the Pension Trust maintained under
said Plan on the basis of any benefits to which he may be entitled under this
Plan. Benefits under this Plan shall be payable from the general assets of the
Company.

Section 8. Amendment and Discontinuance.

        The Company expects to continue this Plan indefinitely. However, the
Board of Directors shall have the right to amend, suspend or terminate the Plan
at any time, if, in its sole judgment, such a change is deemed necessary or
desirable. The Retirement Committee shall have the right to amend the Plan at
any time, unless provided otherwise in the Company's governing documents.

        However, if the Board of Directors or the Committee should amend the
Plan, or if the Board of Directors should suspend or terminate the Plan, the
Company shall be liable for the lesser of:

        (a) any benefits accrued under this Plan (determined on the basis of
each Employee's presumed termination of employment as of the date of such
amendment or discontinuance) as of the date of such action; or

        (b) any benefits which would have been accrued under this Plan up to the
date of the actual termination of employment, if this Plan had remained in
existence until such time.

2

--------------------------------------------------------------------------------


